                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  AT NASHVILLE


GLOBAL FORCE                  )
ENTERTAINMENT, INC. and       )
JEFFREY JARRETT,              )
                              )                        CIVIL ACTION NO. NO. 3:18-cv-00749
     Plaintiffs,              )
                              )                        CHIEF JUDGE CRENSHAW
  v.                          )
                              )                        MAGISTRATE JUDGE JOE BROWN
                              )
ANTHEM SPORTS & ENTERTAINMENT )
CORP. and ANTHEM WRESTLING    )                        JURY DEMAND
EXHIBITIONS, LLC,             )
                              )
     Defendants.              )


                   MEMORANDUM OF LAW IN SUPPORT OF
        PLAINTIFF’S MOTION FOR LEAVE FOR INTERLOCUTORY APPEAL


        In support of its Motion to Certify Order for Interlocutory Appeal (the “Motion”), Plaintiff

Global Force Entertainment, Inc. (“Plaintiff” or “GFE”) states:

I.      INTRODUCTION

        The only reason copyrights exist is to protect the fruits of the labors of creators of original

works of authorship. The only way to protect such creators is give them exclusive rights to stop

others from copying the works without authorization or approval. Such rights are of great

significance to creators and should not be taken lightly. 1 This is exactly why Congress was given


1
 The importance of an artist’s ability to own and control their works—and particularly the master
copies of those works—is highlighted by the recent international headlines regarding the sale of
Taylor’s Swift’s master recordings to a company of which she did not approve. See Ben Sisario
and Joe Coscarelli, Taylor Swift’s Feud With Scooter Braun Spotlights Musicians’ Struggles to
Own Their Work, N.Y. Times, https://www.nytimes.com/2019/07/01/arts/music/taylor-swift-
master-recordings.html (last visited July 2, 2019).


     Case 3:18-cv-00749 Document 84 Filed 07/03/19 Page 1 of 12 PageID #: 704
the authority by the Article I, Section 8, Clause 8 of the Constitution to enact the Copyright Act.

Accordingly, the denial of a copyright owner’s ability to sue to enforce rights, which is in effect a

denial of those rights, is something that must occur only in the most extreme circumstances. Such

denial should not be caused solely by actions taken by an infringer.

       Plaintiff moves the Court to certify for interlocutory appeal the Order granting the dismissal

of Plaintiff’s copyright infringement claim and the reasoning for grant of the Order as set forth in

the Memorandum Opinion of the Court. Order dated June 24, 2019, Dkt. 80; Memorandum

Opinion, Dkt. 79 at 15-16. As explained in the Memorandum Opinion, the Court ruled “Plaintiffs

have no rights under the Copyright Act, and their copyright claim will be dismissed” because GFE

did not complete the registration process. Memorandum Opinion, Dkt. 79 at 15-16. It did not

matter to the Court the reason the registration process could not be completed—namely, the

infringers destroyed the only copy of the works-at-issue. Id. “Whatever the reason that the

registration process was never completed dooms Plaintiff’s copyright claim.” Id. This ruling is ripe

for interlocutory appeal for at least two reasons.

       First, it creates an issue of first impression, given a recent Supreme Court ruling and

substantial grounds for difference of opinion. In Fourth Estate Pub. Benefit Corp. v. Wall-

Street.com, LLC, 139 S. Ct. 881 (2019), the Supreme Court recently resolved the question of when

a copyright registration has been made within the meaning of 17 U.S.C. § 411(a). There is nothing,

however, to indicate the Supreme Court contemplated a scenario in which the infringer destroyed

the only copy of a work before application for registration and, therefore, making registration, or




                                     2
   Case 3:18-cv-00749 Document 84 Filed 07/03/19 Page 2 of 12 PageID #: 705
refusal thereof 2 an impossibility because no deposit copy of the original work is available through

no fault of the copyright owner. The Supreme Court focused solely on the administrative timing

aspects of a typical copyright infringement action where a copy of the original work is available.

To Plaintiff’s knowledge, no prior case has addressed the exact issue.

       The dismissal of Plaintiff’s copyright claim presents an important public policy issue

regarding the deprivation of rights endowed to creators of the arts under Article I, Section 8, Clause

8 of the Constitution. 3 The Court’s Order, and basis for the Order, signals future infringers that

they may act with no fear of penalty under the Copyright Act if they destroy the only copy of the

work before a copyright owner’s filing an application for registration. This is akin to giving a free

pass to criminals solely because they destroy the evidence of their crimes.

       Second, the Court’s Order and Memorandum Opinion incorrectly applied the Supreme

Court’s decision in Fourth Estate by holding that a lack of a registration extinguishes a copyright

owners rights under the Copyright Act. The Court’s Order stated in pertinent part, “Plaintiffs have

no rights under the Copyright Act, and their copyright claim will be dismissed.” Memorandum

Opinion, Dkt. 79 at 16. This is incorrect because ownership and existence of a copyright are

separate from an ability to sue. Under the Copyright Act, the author of an original work has

exclusive rights from the moment of creation of the work. Registration of a work is purely an

administrative requirement before suing to enforce those rights. As stated in Fourth Estate, “an




2
  “In enacting 17 U.S.C. § 411(a), Congress both reaffirmed the general rule that registration must
precede an infringement suit, and added an exception in that provision’s second sentence to cover
instances in which registration is refused.” Fourth Estate, 139 S. Ct. at 890–91 (citing H. R. Rep.
No. 94-1476, p. 157 (1976)).
3
  “The Congress shall have power . . . [t]o promote the progress of science and useful arts, by
securing for limited times to authors and inventors the exclusive right to their respective writings
and discoveries; . . .” U.S. Const. art, I, § 8, cl. 8.


                                      3
    Case 3:18-cv-00749 Document 84 Filed 07/03/19 Page 3 of 12 PageID #: 706
owner’s rights exist apart from the registration[,] registration is akin to an administrative

exhaustion requirement that the owner must satisfy before suing to enforce ownership rights.”

Fourth Estate, 139 S. Ct. at 887. Thus, a registration (or refusal thereof) is necessary to sue but

has no impact on the existence of a copyright or the ownership of a copyright.

         An immediate appeal of the Order would materially advance the ultimate termination of

this litigation as it will save judicial resources and litigant expense. If Plaintiff must wait until the

conclusion of litigation to raise the copyright issues before the appellate court it could necessitate

a second round of discovery (including likely re-deposing parties and third parties) and a second

trial for determination of the copyright claim.

II.      BACKGROUND

         This case presents a unique issue that appears to be a matter of first impression not just in

this Circuit, but in any federal court. 4 Plaintiff is the owner of the copyrights in master recordings

of the sixteen (16) one-hour episodes (the “Episodes”) of Global Force Wrestling (“GFW”)

AMPED content (the “Masters”). Second Am. Compl., Dkt 54 at ¶¶ 22, 23, 28, 43-44; Dkt. 15-2

at 5. In anticipation of a merger that ultimately failed, Defendants came into possession of the only

copies the Masters. There is and can be no dispute that Defendants (1) had the only copy of the

Masters and (2) destroyed the Masters. Id. at 27. Plaintiff has alleged each one-hour episode in the

Masters is worth up to $300,000. Id. at ¶ 30.

         On August 9, 2018, before suing, Plaintiff submitted copyright applications (the

“Applications”) for the Episodes. Id. at ¶ 24; Copyright Office Receipts, Dkt. 54-1. However,

Defendants’ admitted destruction of the only Masters has made the submission of deposit copies,




4
  Plaintiff’s counsel conducted a lengthy and thorough search for a similar case but was unable to
find one.


                                        4
      Case 3:18-cv-00749 Document 84 Filed 07/03/19 Page 4 of 12 PageID #: 707
and thus completion of the Applications, impossible. Second Am. Compl., Dkt. 54 at ¶¶ 72-73;

Defendants’ Responses, Dkt. 54-2 at 2. The Copyright Office closed the Applications without

examination, acceptance or refusal on February 7, 2019 because no deposit copies had been

received. Van Dyke James Decl., Dkt. 71. And as explained by the Copyright Office, the

Applications will remain closed indefinitely without ever being examined, accepted, or refused—

even though this “limbo” status is effectively a de facto refusal. Id.

III.      LAW AND ARGUMENT

          A.     The Court Should Exercise Its Discretion To Grant An Interlocutory Appeal
                 On Dismissal Of Plaintiff’s Copyright Claim.

          Plaintiff seeks leave for interlocutory appeal under 28 U.S.C. § 1292(b). 5 Section 1292(b)

states

                 When a district judge, in making in a civil action an order not
                 otherwise appealable under this section, shall be of the opinion that
                 such order involves a controlling question of law as to which there
                 is substantial ground for difference of opinion and that an immediate
                 appeal from the order may materially advance the ultimate
                 termination of the litigation, he shall so state in writing in such order.
                 The Court of Appeals which would have jurisdiction of an appeal of
                 such action may thereupon, in its discretion, permit an appeal to be
                 taken from such order, if application is made to it within ten days
                 after the entry of the order:…

28 U.S.C. § 1292(b). The decision to permit an interlocutory appeal under § 1292(b) is within the

district court’s discretion. See Swint v. Chambers Cnty. Comm’n, 514 U.S. 35, 47 (1995); 16

Charles Alan Wright, Et Al., Federal Practice & Procedure § 3929 (3d ed. 2017) (explaining that

§ 1292(b) “is not limited by its language to ‘exceptional’ cases,” but rather is characterized by its

flexibility).



5
 The Court’s approval for interlocutory appeal in this action is necessary in order to appeal because
the Court’s June 24, 2019 Order is neither a “final decision” under 28 U.S.C. § 1291 nor an order
for which an interlocutory appeal has been specifically authorized under 28 U.S.C. § 1292(a).


                                         5
       Case 3:18-cv-00749 Document 84 Filed 07/03/19 Page 5 of 12 PageID #: 708
       There are two prongs to the analysis under § 1292(b). First, the determination being

appealed must involving a controlling question of law of which there is a substantial ground for

difference of opinion. 28 U.S.C. § 1292(b). “A legal issue is controlling if it could materially affect

the outcome of the case.” In re City of Memphis, 293 F.3d 345, 351 (6th Cir. 2002). Therefore, an

issues is controlling when “resolution on appeal could result in a reversal of a district court’s final

judgment,” “has precedential value,” “is central to liability,” or “it would save the Court and the

litigants substantial time and resources.” Gaylord Entm’t Co. v. Gilmore Entm’t Grp., 187 F. Supp.

2d 926, 956 (M.D. Tenn. 2001). Second, the determination on appeal “may materially advance the

ultimate termination of the litigation.” 28 U.S.C. § 1292(b) (emphasis added). “An interlocutory

appeal materially advances the ultimate termination of the litigation when it ‘save[s] judicial

resources and litigant expense.’” Harter v. Beach Oil Co., No. 3:10-0968, 2011 WL 2358552, at

*3 (M.D. Tenn. June 9, 2011) (citing W. Tennessee Chapter of Associated Builders & Contractors,

Inc. v. City of Memphis, 138 F. Supp. 2d 1015, 1026 (W.D. Tenn. 2000)). Based on the pure

language of § 1292(b), a party does not have to prove that appeal will save judicial resources and

litigation expense but instead is only required to show it may save judicial resources and litigant

expense.

       B.      The Order Involves A Controlling Question Of Law As To Which There Is
               Substantial Ground For Difference Of Opinion

       The issues present substantial grounds for difference of opinion. “Substantial grounds for

a difference of opinion exist when (1) the issue is difficult and of first impression; (2) a difference

of opinion exists within the controlling circuit; or (3) the circuits are split on the issue.” Gaylord

Entm’t Co., 187 F. Supp. 2d at 956 (citing W. Tennessee Chapter of Associated Builders &

Contractors, Inc., 138 F. Supp. 2d at 1019).




                                     6
   Case 3:18-cv-00749 Document 84 Filed 07/03/19 Page 6 of 12 PageID #: 709
        Based on the factual allegations in the Second Amended Complaint, which must be

accepted as true for purposes of a motion to dismiss, Plaintiff is the owner of the copyrights in the

Episodes. (Second Am. Compl. Dkt. 54 at ¶ 28). This is consistent with the long-established core

tenants of the Copyright Act. “Copyright in a work protected under this title vests initially in the

author or authors of the work.” 18 U.S.C. § 201(a). “An author gains ‘exclusive rights’ in her work

immediately upon the work’s creation, including rights of reproduction, distribution, and display.”

Fourth Estate, 139 S. Ct. at 887; see also 18 U.S.C. § 106.

        The primary issue before the Court is what happens when a copyright owner cannot obtain

registration due to no fault of its own. Generally, a copyright owner must have a registration or

denial of application for registration before suing. “Before pursuing an infringement claim in court,

however, a copyright claimant generally must comply with § 411(a)’s requirement that

‘registration of the copyright claim has been made.’” Fourth Estate, 139 S. Ct. at 887 (citing 17

U.S.C. § 411(a) (emphasis added)). “Therefore, although an owner’s rights exist apart from

registration, see § 408(a), registration is akin to an administrative exhaustion requirement that the

owner must satisfy before suing to enforce ownership rights.” Fourth Estate, 139 S. Ct. at 887. If

an application for registration is refused, a copyright owner also may sue. 17 U.S.C. § 411(a). “In

any case, however, where the deposit, application, and fee required for registration have been

delivered to the Copyright Office in proper form and registration has been refused, the applicant

is entitled to institute a civil action for infringement if notice thereof, with a copy of the complaint,

is served on the Register of Copyrights.” Id.

        Plaintiff cannot obtain registration without copies of the Masters of the Episodes to serve

as deposit copies as required as part of the application for registration. 17 U.S.C. § 408; see also

U.S. Copyright Office Circular 7D (available at https://www.copyright.gov/circs/circ07d.pdf (last




                                     7
   Case 3:18-cv-00749 Document 84 Filed 07/03/19 Page 7 of 12 PageID #: 710
visited July 3, 2019)). Plaintiff also cannot obtain a refusal from the Copyright Office without

copies of the Masters of the Episodes to serve as the deposit copies required as part of the

application for registration. The cause of both the failure to obtain registration and refusal is

Defendants’ admitted action of destroying the only copies of the Masters of the Episodes.

(Defendants’ Responses, Dkt. 54-2 at 2). But for Defendants’ destruction of the only copy of the

Masters, Plaintiff could submit the required deposit copies and obtain either registration or refusal

by the Copyright Office. Without deposit copies, Plaintiff’s copyright Applications will never be

presented to an examiner at the Copyright Office and therefore neither official acceptance nor

official refusal of the Applications can ever occur. (James Van Dyke Decl., Dkt. 71). The legal

effect of this lack of official acceptance or official refusal is a de facto refusal because nothing can

be done to make the registration or refusal issue. The long-term potential impact of the Order and

Memorandum Opinion will be to establish precedent for infringers to destroy the only copies of

works before a copyright owner applying for registration. In many forms of media–from music to

television to software to paintings, such precedent serves to greatly and irreparably harm the rights

of authors of all forms of creative works from songwriters to screenplay writers to software designs

to painters. The wrongful act of another should not be a bar to enforcement of a copyright owner’s

rights to enforcement against an infringer. Such an unjust result should not be allowed, let alone

encouraged.

        Here, Plaintiff cannot file deposit copies of the Masters due to the undisputed actions of

Defendants. (See Dkt. 54-2). Plaintiff did not lose or destroy the only copies of the Masters.

Defendants admit they destroyed the sole copies of the Masters (Second Am. Compl. Dkt. 54 at

¶¶ 73-74; Defendants’ Responses, Dkt. 54-2 at 2), but only after they committed acts of

infringement. There is nothing Plaintiff can do about the problem of the lack of an original copy,




                                     8
   Case 3:18-cv-00749 Document 84 Filed 07/03/19 Page 8 of 12 PageID #: 711
which is an issue solely and indisputably caused by Defendants. The denial of protection of

copyright owners fly against the very protections of copyright intended by the drafters of copyright

protection in Article I, Section 8, Clause 8 of the Constitution.

       The preservation of rights due to a de facto refusal caused by an infringer is not inconsistent

with the Supreme Court’s recent ruling in Fourth Estate, 139 S. Ct. 881. The Supreme Court

opined that a registration or refusal of application was necessary based on the binary assumption

that the Copyright Office would assess whether either registration should issue, or the application

should be refused. Id. at 889 (§ 411(a) “requires action by the Register before a copyright claimant

may sue for infringement.”). The Supreme Court does not address a scenario in which the

Copyright Office has declined review, approved, or refuse the application. The Supreme Court,

however, does leave open the possibility that something other than registration or refusal may arise

to enable filing suit to protect copyright owners. “Before pursuing an infringement claim in court,

however, a copyright claimant generally must comply with § 411(a)’s requirement that

‘registration of the copyright claim has been made.’” Fourth Estate, 139 S. Ct. at 887. The word

“generally” before “must comply” creates such a possibility.

       If the Supreme Court’s binary registration/refusal rubric is applied, then the refusal to

examine the application is in itself an act of refusal. If the Supreme Court’s binary

registration/refusal rubric is not applied, the claims should be allowed to go forward because it is

Defendants’ wrongful that are preventing registration or refusal and could be permitted under the

“generally must comply” caveat.

       The denial of a copyright owner’s ability to enforce its rights is of great consequence and

should not be easily discarded. The rights of authors are so important that the drafters of the

Constitution saw fit to include it in the Constitution. Further, public policy favors the preservation




                                     9
   Case 3:18-cv-00749 Document 84 Filed 07/03/19 Page 9 of 12 PageID #: 712
of a legal right rather than a forfeiture until such determination can be made on its merits. Stark v.

Advanced Magnetics, Inc., 29 F.3d 1570, 1573 (Fed. Cir. 1994); Cf. Henderson v. Carbondale

Coal & Coke Co., 140 U.S. 25, 33 (1891) (“[F]orfeitures are never favored. Equity always leans

against them, and only decrees in their favor when there is full, clear and strict proof of a legal

right thereto.”); Deans v. Long Beach Mortg. Co., No. 1:07-CV-205, 2007 WL 772892, at *3

(W.D. Mich. Mar. 12, 2007). Here, there is no showing of “full, clear and strict proof of a legal

right” to forfeiture of Plaintiff’s copyrights. To hold that Plaintiff’s copyrights cannot be enforced

here due to Defendants’ actions would defy the rights established in the Constitution and by 110

years of federal copyright protection.

       A dismissal of Plaintiff’s copyright claims would signal to future defendants they could

avoid a claim of copyright infringement by destroying the sole copy of a work to deny the ability

to file the required deposit copy. This cannot be the intended effect of the Supreme Court’s ruling

in Fourth Estate, 139 S. Ct. 881. Defendants’ destruction of the only copies of the Masters should

not be tolerated as way to avoid liability for copyright infringement. Instead of dismissing

Plaintiff’s copyright claims and awarding Defendants’ for their wrongful act, the Applications

should be treated as a refusal by the Copyright Office.

       Finally, the Court’s finding that “Plaintiffs have no rights under the Copyright Act” (Dkt.

79 at 15-16) is contrary to the law as established by the Supreme Court. As the Court recently

stated: “An author gains ‘exclusive rights’ in her work immediately upon the work’s creation,

including rights of reproduction, distribution, and display.” Fourth Estate, 139 S. Ct. at 887. The

lack of registration does not affect the existence or ownership of copyrights.

       The Order and Memorandum Opinion create substantial grounds for difference of opinion.

The first prong of § 1292(b) is met.




                                     10
   Case 3:18-cv-00749 Document 84 Filed 07/03/19 Page 10 of 12 PageID #: 713
       C.      An Immediate Appeal Of The Order Would Materially Advance The Ultimate
               Termination Of This Litigation.

       An interlocutory appeal materially advances the ultimate termination of the litigation when

it “save[s] judicial resources and litigant expense.” Winnett v. Caterpillar, Inc., No. 3:06CV00235,

2007 WL 2123905, at *6 (M.D. Tenn. July 20, 2007) (quoting West Tenn. Chapter of Assoc.

Builders and Contractors, Inc., 138 F. Supp. 2d at 1026). “Interlocutory appeals are an exception

to the general policy against piecemeal appellate review . . . .” Id. at *3. “Interlocutory appeal is

favored where reversal would substantially alter the course of the district court proceedings or

relieve the parties of significant burdens. Interlocutory appeal is most appropriate early in the

proceedings.” W. Tennessee Chapter of Associated Builders & Contractors, Inc., 138 F. Supp. 2d

at 1026 (citations omitted). Interlocutory appeals are more appropriate early in litigation

proceedings and in “protracted and expensive litigation, where failure to resolve a question of law

early in the case could lead to the placement of an enormous burden on the parties.” Winnett, 2007

WL 2123905 at *3.

       Here, the parties are relatively early in litigation. No depositions have been taken, only

limited written discovery has occurred, and, as of the date and time of the date of this filing, no

Answer has been filed. Plaintiff seeks to resolve this important issue now, at the start of litigation.

If Plaintiff must wait to raise these issues with the Court of Appeals after the conclusion of

litigation, it will essentially have to restart the case by conducting additional discovery; re-

deposing witnesses; and retrying the case with the additional copyright claim. All the foregoing

would cause waste of judicial resources and additional expenses to the parties.

IV.    CONCLUSION

       Plaintiff respectfully request the Court grant the Motion.




                                     11
   Case 3:18-cv-00749 Document 84 Filed 07/03/19 Page 11 of 12 PageID #: 714
                                             Respectfully submitted,
                                             MILLER LEGAL PARTNERS PLLC

                                             /s/ Samuel F. Miller
                                             Samuel F. Miller, TN Bar No. 22936
                                             Nicholas R. Valenti, TN Bar No. 35420
                                             Sara R. Ellis, TN Bar No. 30760
                                             Fifth Third Center – Suite 2000
                                             424 Church Street
                                             Nashville, Tennessee 37219
                                             Phone: 615.988.9590
                                             Facsimile: 615.988.9559
                                             Email: smiller@millerlegalpartners.com
                                                    nvalenti@millerlegalpartners.com
                                                    sellis@millerlegalpartners.com

                                             Counsel for Plaintiffs




                                CERTIFICATE OF SERVICE
       I certify that on this 3rd day of July 2019, the foregoing document was filed and served via
the Court’s CM/ECF filing system:

        Paige W. Mills
        BASS, BERRY & SIMS, PLC
        150 Third Avenue South, Suite 2800
        Nashville, TN 37201
        Phone: (615) 742-6200
        Email: pmills@bassberry.com


                                                    /s/ Samuel F. Miller
                                                        Samuel F. Miller




                                    12
  Case 3:18-cv-00749 Document 84 Filed 07/03/19 Page 12 of 12 PageID #: 715
